Bamak, J.
1. The answer of a justice of the peace to a petition for certiorari, should either-contain the evidence introduced on the trial of the case, or adopt in whole or in part the statement of such evidence contained in the petition for certiorari.
2. A certificate by the justice, that “ true copies of all the proceedings in said cause are herewith sent up,” is not a verification of the correctness of the statements contained in the petition for certiorari. Ford v. Toomer, 116 Ga. 795.
3. A certificate that “ the foregoing brief of testimony is true in substance and in form, as far as I can recollect,” signed before the petition for certiorari is presented to the judge of the superior court, is not a substitute for the authentication of the evidence in the answer required by law.
4. Where, the evidence is not properly authenticated by the justice and no exceptions to the answer have been filed as required by Civil Code, § 4647, the judge of the superior court may of his 'own motion dismiss the certiorari, where the record is “ insufficient for the court .to understand and determine whether the errors complained of in the petition were committed.”

Judgment affirmed.


By five Justices.

Certiorari. Before Judge Bennet. Appling superior court. March 14,1902.
DeLacy & Bishop, for plaintiff in error.